| iMARVIN, Chief Judge.
We do not find the maximum sentence after a plea of guilty to DWI 3rd offense to be constitutionally excessive for this 25-year-old appellant who,
*634— had a prior DWI conviction in 1991, 1992 and 1994, plus a misdemeanor conviction in 1997 for driving under suspension;
— had a bench warrant for his arrest for failure to appear on a DWI 3rd offense charge pending in another parish when the sentence he now appeals was imposed, and
— could have been charged with DWI 4th offense.
The sentence is neither needless or purposeless nor shocking to our sense of justice.

DECREE

The sentence of five years at hard labor, six months of which are to be served without benefit of parole, probation or suspension of sentence, including the statutorily mandated fine of $2,000 fine, is AFFIRMED.